Citation Nr: 1141235	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-29 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to August 1969.  He is a Vietnam combat Veteran.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).  

FINDING OF FACT

Hypertension was not affirmatively shown to have been present in service; hypertension was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service; hypertension, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event; and hypertension is not proximately due to or made worse by either service-connected posttraumatic stress disorder or type 2 diabetes mellitus. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service; hypertension as a chronic disease may not be presumed to have been incurred in service; and hypertension is not the result of or aggravated by either service-connected posttraumatic stress disorder or type 2 diabetes mellitus. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307. 309, 3.310 (2010). 






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by letters, dated in January 2005, in March 2005, and in February 2007. The Veteran was notified of the evidence needed to substantiate a claim of service connection for hypertension, including secondary service connection, namely, evidence of an injury or disease that began in or was made permanently worse during service; evidence of a current disability; and evidence of a relationship between the current disability and an injury or disease or event during service; or evidence of a relationship between the current disability and a service-connected disability. 





The Veteran was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim, including secondary service connection and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication. The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in April 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private treatment records.  The Veteran was also afforded a VA examination in September 2010.






As the VA examination and medical opinion were based on consideration of the Veteran's medical history and describe the disability in sufficient detail so that the Board's review of the claimed disability is a fully informed one, the VA examination and VA medical opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (an examination report is adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that VA's evaluation of the claimed disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The Veteran is a combat Veteran, who served in Vietnam. 

The service treatment records show that on entrance examination blood pressure was 104/60 and on separation examination the blood pressure readings were 124/75.  The remainder of the service treatment records contain no complaint, finding, history, treatment, or diagnosis of hypertension. 

After service, private treatment records in 2003 and VA records in 2005 document hypertension.  

In January 2006, in the notice of disagreement the Veteran stated that his hypertension may be due to posttraumatic stress disorder.


On VA examination in August 2008, the diagnosis was hypertension.  The VA examiner stated that hypertension was not due to type 2 diabetes mellitus, because there is no renal involvement. 

On VA examination in September 2010, the Veteran stated that his hypertension began about ten to fifteen years earlier.  He described bouts of increased blood pressure when dealing with posttraumatic stress disorder, but his blood pressure would return to normal.  On examination, the blood pressure readings were 140/76, 138/82, and 136/82.  The diagnosis was essential hypertension.  

According to the VA examiner, the Veteran's essential hypertension was related to the peripheral vascular resistance and blood volume and not be caused by posttraumatic stress disorder.  In April 2011, in an addendum opinion the VA examiner stated that blood pressure can temporarily elevate as a response to extreme emotional changes, but posttraumatic stress disorder cannot permanently aggravate hypertension.

Service connection has been granted for posttraumatic stress disorder and for type 2w diabetes mellitus.

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 






Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38C.F.R. § 3.303(a). 

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 





In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b). 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (1996). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369   (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 




Analysis

Hypertension is defined as diastolic blood pressure predominantly 90 millimeters (mm.) or greater, and systolic blood pressure that is predominantly 140 mm. or greater.   

Theories of Service Connection

38 C.F.R. § 3.303(a)  Affirmatively Showing Inception in Service

On the basis of the service treatment records alone, hypertension was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

38 C.F.R. § 3.303(b) Chronicity and Continuity of Symptomatology

38 C.F.R. § 3.303(d) First Diagnosed after Service

As elevated blood pressure readings were not noted, that is, observed, in service, and as there is no competent evidence either contemporaneous with or after service that symptoms of hypertension were noted during service, and as the Veteran has not asserted in statements otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.   Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Even in the absence of chronicity or continuity of symptomatology, service connection may be granted for a disease, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d). And lay evidence may serve to support a claim for service connection. 




In a claim of service connection, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Although the Veteran is competent to describe symptoms of hypertension, such as elevated blood pressure readings, hypertension is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of hypertension is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 



As the presence or diagnosis of hypertension cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, hypertension is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of hypertension. 

And the Veteran does not argue and the evidence does not show that hypertension was present before 1995 on the basis of history provided by the Veteran.  As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional diagnosed hypertension before 2003 or has related the diagnosis of hypertension to an injury, disease, or event in service. 

And the Veteran has not related the diagnosis of hypertension to an injury, disease, or event in service or that hypertension was present before 1995. 

The Board has considered the provisions of 38 U.S.C.A. § 1154(b), related to the Veteran's combat service, but the Veteran does not allege and the record does not show that elevated blood pressure readings are related to the period when the Veteran was in Vietnam.  

As there is no medical evidence favorable to claim that hypertension is directly related to an injury, disease, or event in service, the preponderance of the evidence is against the claim on this theory of service connection under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).






38 C.F.R. §§ 3.307 and 3.309

Presumptive Service Connection for Hypertension as a Chronic Disease 

As for presumptive service connection for hypertension as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, hypertension was first documented in 2003 and later by history to about 1995.  In either event, it is well beyond the one-year presumptive period after discharge from service in 1969 for presumptive service connection as a chronic disease and the preponderance of the evidence is against the claim on this theory of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 C.F.R. §§ 3.307 and 3.309; 38 U.S.C.A. § 5107(b). 

38 C.F.R. § 3.310 

The Veteran essentially argues that hypertension may be related to his service-connected posttraumatic stress disorder, commonly referred to as secondary service connection, which includes the concept of aggravation.  38 C.F.R. § 3.310(a).  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.

The relationship between hypertension and posttraumatic stress disorder is not a simple medical question as the Veteran as a lay person is not competent to declare either the presence or diagnosis of hypertension based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between hypertension and posttraumatic stress disorder.  Therefore the Veteran's assertion is not competent evidence on the question of secondary service connection and his assertion is not to be considered as favorable evidence in support of the claim of secondary service connection.



As regards the medical evidence of record, there is no such evidence in favor of secondary service connection.  There is, however, medical evidence of record that directly opposes such a relationship.

The evidence against secondary service connection due to posttraumatic stress disorder consists of an opinion from a VA examiner, who stated that the Veteran's hypertension was caused by peripheral vascular resistance and blood volume, not posttraumatic stress disorder.  The VA examiner stated that while blood pressure can temporarily elevate as a response to extreme emotional changes, posttraumatic stress disorder cannot permanently aggravate hypertension.  The record contains no competent evidence to the contrary.

Although not argued by the Veteran, there is a question of whether hypertension may be related to service-connected type 2 diabetes mellitus. On VA examination in August 2008, the VA examiner stated that hypertension was not due to type 2 diabetes mellitus, because there is no renal involvement.  The record contains no competent evidence to the contrary.

As there is no other competent evidence of record, relating to secondary service connection, the preponderance of the evidence is against the claim based on the theory of secondary service connection due to either posttraumatic stress disorder or to type 2 diabetes mellitus under 38 U.S.C.A. § 3.310, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

38 U.S.C.A. § 1116 (Exposure to Agent Orange)

Although not argued by the Veteran, there is a question of whether hypertension may be related to exposure to Agent Orange as the Veteran was in Vietnam during the Vietnam era. 





If a veteran was exposed to Agent Orange, in the Republic of Vietnam during the Vietnam era, certain diseases listed at 38 C.F.R. § 3.309(e) are presumed to have been incurred in service.  The current lists of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), which was last amended in August 2010, when ischemic heart disease was added to the list of presumptive diseases, does not include hypertension.   Rather hypertension was specifically excluded when 38 C.F.R. § 3.309(e) was amended in 2010.  See 75 Fed. Reg. 53202 (August 31, 2010). 

And VA's Secretary has determined that a presumption of service connection based on exposure to Agent Orange is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341 -346 (1994); Notice, 61 Fed. Reg. 41442 -41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600 - 42608 (2002); Notice, 68 Fed. Reg. 27630 - 27641 (2003); and Notice, 72 Fed. Reg. 32395 -32407 (2007); Notice, 75 Fed. Reg. 32540 (2010). 

As hypertension is not on the list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e), service connection for hypertension due to exposure to Agent Orange on a presumptive bases under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established. 

Notwithstanding the provisions of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.309(e) , relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually caused hypertension.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 




In this case, the Veteran has not submitted any medical or scientific evidence that shows a positive association between hypertension and exposure to Agent Orange. 


ORDER

Service connection for hypertension to include as secondary to service-connected disability is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


